



COURT OF APPEAL FOR ONTARIO

CITATION: Nortel Networks Corporation (Re), 2013
    ONCA 427

DATE: 20130620

DOCKET: M42415

Goudge, MacPherson and Juriansz JJ.A.

In the Matter of the
Companies Creditors
    Arrangement Act
, R.S.C. 1985, c. C-36, as amended

And in the Matter of a Plan of Compromise or
    Arrangement of Nortel Networks Corporation, Nortel Networks Limited, Nortel Networks
    Global Corporation, Nortel Networks International Corporation and Nortel
    Networks Technology Corporation

Application under the
Companies Creditors
    Arrangement Act
, R.S.C. 1985, c. C-36, as amended

Matthew P. Gottlieb, Robin B. Schwill, Sean Campbell and
    James Renihan, for the Moving Party the EMEA Debtors

Jay A. Carfagnini, Fred Myers, Joseph Pasquariello,
    Peter Kolla, Derrick Tay and Jennifer Stam, for the Monitor and the Canadian
    Debtors

Sheila Block, Scott A. Bomhof, Andrew Gray, Adam
    Slavens, Shayne Kukulowicz, Michael Wunder, Ryan Jacobs and Barbara Grossman  for
    Nortel Networks Inc. and other U.S. Debtors and the Official Committee of
    Unsecured Creditors

Mark Zigler and Sean ODonnell, for the Canadian
    Creditors Committee

Richard B. Swan and Gavin H. Finlayson, for the Informal
    Nortel Noteholder Group

Michael E. Barrack and D.J. Miller, for the U.K. Pension
    Claimants

Heard in writing

On appeal from the order of Justice Geoffrey B. Morawetz
    of the Superior Court of Justice, dated March 8, 2013, with reasons released on
    April 3, 2013 and reported at 2013 ONSC 1757.

ENDORSEMENT

[1]

This expedited motion is for leave to appeal from the motion judges
    order in
CCAA
proceedings involving Nortel Networks Corporation and
    other Canadian Nortel affiliates. The motion judge approved an Allocation
    Protocol, which provides for a joint trial by the Superior Court of Justice in
    Ontario and the United States Bankruptcy Court for the District of Delaware. The
    joint trial will determine (among other matters) the issue of how to allocate
    more than US$7 billion in proceeds currently held in escrow, which were
    generated by the sale of Nortel assets by Nortel entities in Canada (the
    Canadian Debtors), Nortel entities in the U.S. (the US Debtors), and Nortel
    entities in the U.K., Europe, the Middle East, and Africa (the EMEA Debtors).
    The allocation issue must be resolved before Nortel creditors can receive any
    meaningful distribution from the Nortel debtors respective estates.

[2]

The moving parties are the Joint Administrators of Nortel Networks UK
    Limited, on behalf of 24 EMEA Debtors.  They contend that a joint trial by the
    Ontario and Delaware court is a violation of the Ontario courts independence
    and sovereignty and will be fraught with irresolvable procedural and
    substantive problems. They also contend that the Nortel parties agreed that
    the allocation issue must be decided by way of a private, transnational
    arbitration proceeding and the Ontario court ought to have required the parties
    to submit to arbitration.

[3]

In
Timminco Limited (Re)
, 2012 ONCA 552, the Court said, at para. 2:

In the
CCAA
context, leave to appeal is to be granted
    sparingly and only where there are serious and arguable grounds that are of
    real and significant interest to the parties. In determining whether leave
    ought to be granted, this Court is required to consider the following four-part
    inquiry:

·

whether the point on the proposed appeal is of significance to
    the practice;

·

whether the point is of significance to the action;

·

whether the proposed appeal is
prima facie
meritorious or
    frivolous; and

·

whether the appeal will unduly hinder the progress of the action.

[4]

In
Timminco
, the proposed appeal foundered on the third point.
    The same is true of the proposed appeal in this case.

[5]

The order requiring a joint Ontario-Delaware trial under the
    court-approved Allocation Protocol does not infringe the Ontario courts
    independence and sovereignty. The order does not offend the classic definition
    of judicial independence in
Beauregard v. Canada
, [1986] 2 S.C.R. 56, at
    para. 21. Cooperation and communication between the two courts in accordance
    with the relevant protocols is not inconsistent with judicial independence, but
    rather is a sensible and effective response to a significant
    interjurisdictional commercial case.

[6]

Similarly groundless is the argument that in 2009, the Nortel parties
    entered a binding agreement to arbitrate the allocation issue. The relevant
    agreement between the parties, the Interim Funding and Settlement Agreement
    (IFSA), does not contain an agreement to submit the allocation issue to
    binding arbitration. Indeed the IFSA does not use the terms arbitrators or
    arbitration, nor does it specify the governing rules for arbitral
    proceedings.

[7]

The language of s. 12(b) of the IFSA requires the dispute resolver(s)
    to determine the allocation issues under the terms of a protocol referred to as
    the Interim Sales Protocol. Section 12(c) does not create a binding obligation
    to conclude such a protocol, but only a duty to attempt to reach agreement on it.
    The parties were unable to agree on the protocol despite their good faith
    efforts to do so.  There is no suggestion in the IFSA that the parties must submit
    the allocation issue to arbitration if they fail to agree on the Interim Sales
    Protocol. The general forum selection clause in s. 16(b) of the IFSA is clearly
    and unambiguously broad enough to establish that the allocation issue can instead
    be resolved by a joint trial before the Ontario and Delaware courts.

[8]

Given that there is no ambiguity in this wording of the IFSA, the motion
    judge properly disregarded the extrinsic evidence relied on by the EMEA
    Debtors. He also did not err in failing to refer to the laws of the State of New
    York, which govern the IFSA pursuant to the forum selection clause in s. 16(a).
    Applying the relevant principles of New York law leads to the same conclusion
    that the parties to the IFSA did not enter an agreement to arbitrate the
    allocation issue.

[9]

Finally, we note in connection with the fourth component of the test set
    out above that the majority of the key stakeholders in the
CCAA
proceedings are prepared to proceed with the joint trial.  Granting leave to
    appeal would impose additional costs and threaten further delay in proceedings
    that have already experienced too much of both.

[10]

The
    motion is dismissed with costs to the respondents fixed at $2000 inclusive of
    disbursements and HST.

S.T. Goudge J.A.

J.C. MacPherson J.A.

R.G. Juriansz J.A.


